Citation Nr: 0739647	
Decision Date: 12/17/07    Archive Date: 12/26/07

DOCKET NO.  05-30 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a right knee 
disability.

4.  Entitlement to service connection for a lower back 
disability.

5.  Entitlement to service connection for skin disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1967 to 
April 1990.
 
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina.

A video hearing was scheduled before the Board in July 2006; 
however, the veteran did not attend the hearing due to an 
illness.  The veteran had no desire to reschedule the 
hearing, as indicated by the August 2006 letter from his 
representative.

The issues of entitlement to service connection for tinnitus, 
a lower back disability, and skin disease are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the veteran if further action is 
required.


FINDINGS OF FACT

1.  There is no objective medical evidence confirming current 
bilateral hearing loss. 

2.  The veteran's right knee disability was not manifested in 
active service or for more than one year thereafter.




CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309 (2007).

2.  A right knee disability was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a).  

A proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. 
§ 5103(a); C.F.R. § 3.159(b)(1).  Any error in VCAA 
notification should be presumed prejudicial, and VA has the 
burden of rebutting this presumption.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).

In Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) , 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit) reaffirmed principles set forth in earlier 
Federal Circuit and United States Court of Appeals for 
Veterans Claims (Court) cases in regard to the necessity of 
both a specific VCAA notification letter and an adjudication 
of the claim at issue following that letter.  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006).  

The Mayfield line of decisions reflect that a comprehensive 
VCAA letter, as opposed to a patchwork of other post-
decisional documents (e.g., Statements or Supplemental 
Statements of the Case), is required to meet VA's 
notification requirements.  At the same time, VCAA 
notification does not require an analysis of the evidence 
already contained in the record and any inadequacies of such 
evidence, as that would constitute a preadjudication 
inconsistent with applicable law.  The VCAA letter should be 
sent prior to the appealed rating decision or, if sent after 
the rating decision, before a readjudication of the appeal.  
A Supplemental Statement of the Case, when issued following a 
VCAA notification letter, satisfies the due process and 
notification requirements for an adjudicative decision for 
these purposes.

In the present case, the veteran was issued a VCAA letter 
meeting the specific requirements of C.F.R. § 3.159(b)(1) in 
May 2005.  As this letter was issued prior to the appealed 
rating decision, this case raises no procedural concerns in 
view of the Mayfield line of decisions.  

The Board is also aware of the considerations of the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  In the present 
case, such notification was provided in a June 2006 letter.  

As to VA's duty to assist the veteran with the obtaining of 
evidence necessary to substantiate a claim, under 38 U.S.C.A. 
§ 5103A, in this case VA has obtained all known records of 
treatment reported by the veteran, and there is no indication 
from the claims file of additional medical treatment for 
which VA has not obtained, or made sufficient efforts to 
obtain, corresponding records.  

For reasons described in further detail below, VA 
examinations have been found to not be "necessary" in this 
case pursuant to 38 U.S.C.A. § 5103A(d).

In summary, all relevant facts have been properly developed 
in regard to the veteran's claims, and no further assistance 
is required in order to comply with VA's statutory duty to 
assist with the development of facts pertinent to the claims.  
See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of this appeal in this Board 
decision.  Rather, remanding this case for further VCAA 
development would be an essentially redundant exercise and 
would result only in additional delay with no benefit to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 
see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

II.  Laws and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
 
For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).
 
Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection may also be granted for an organic disease 
of the nervous system, such as a sensorineural hearing loss, 
when it is manifested to a compensable degree within one year 
of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  It is appropriate to consider 
high frequency sensorineural hearing loss an organic disease 
of the nervous system and, therefore, a presumptive 
disability.  See Memorandum, Characterization of High 
Frequency Sensorineural Hearing Loss, Under Secretary for 
Health, October 4, 1995; 38 C.F.R. § 3.309(a).

III.  Hearing Loss 
 
Applicable regulations provide that impaired hearing shall be 
considered a disability when the auditory thresholds in any 
of the frequencies of 500, 1000, 2000, 3000, and 4000 Hz are 
40 decibels or greater; the thresholds for at least three of 
these frequencies are 26 decibels or greater; or when speech 
recognition scores are 94 percent or less.  38 C.F.R. 
§ 3.385.

The veteran filed his original claim for service connection 
for hearing loss in May 2005, some 15 years after he was 
separated from service.  The veteran asserted that his 
hearing loss was due to his exposure to loud noise while in 
the military, as indicated in his June 2007 appellate brief. 

Service medical records show no complaints of hearing loss.  
The June 1968 induction examination revealed that the pure 
tone audiometric thresholds between 500 to 4000 Hz were 
within normal limits for each ear upon induction into 
service.  The findings are as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
10
5
0
LEFT
0
5
0
0
0

A February 1989 examination also revealed that the pure tone 
audiometric thresholds between 500 to 4000 Hz were within 
normal limits for each 
ear a year prior to discharge from service.  The findings are 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
15
5
10
LEFT
10
15
5
0
15

Although the service medical records note a treatment for an 
ear ache in July 25, 1973 and treatment for ear pain in 
February 1990, isolated complaints of ear pain are not 
sufficient to establish service connection for hearing loss.

VA health summary records from June 2005 to November 2005 do 
not show a diagnosis of or treatment for hearing loss.  
Further, the veteran's private medical records dated from 
December 2001 to April 2005 fail to show diagnosis of and 
treatment for hearing loss.  Thus, the claim for hearing loss 
for VA purposes has not been demonstrated by competent 
clinical evidence of record.  38 C.F.R. § 3.385. 

In sum, the veteran submitted no objective medical evidence 
to support his claim of hearing loss, and although the 
veteran is certainly competent to provide a statement of his 
own subjectively experienced symptoms of hearing loss, he 
lacks the requisite medical expertise to provide his own 
competent clinical opinion that exposure to acoustic trauma 
in service resulted in hearing loss.  The fact that the 
veteran has not reported this disability until 15 years after 
service and has not attempted to receive treatment from a 
provider for this disability following service-limits the 
probative value of his symptomatology contentions.

To date, the RO has not afforded the veteran a 
VA audiological examination, with an opinion as to the 
etiology of his claimed hearing loss.  Such an opinion is 
"necessary" under 38 U.S.C.A. § 5103A(d) when: (1) there is 
competent evidence that the veteran has a current disability 
(or persistent or recurrent symptoms of a disability), (2) 
there is evidence establishing that the veteran suffered an 
event, injury or disease in service or has a disease or 
symptoms of a disease within a specified presumptive period, 
(3) there is an indication the current disability or symptoms 
may be associated with service, and (4) there is not 
sufficient medical evidence to make a decision.  See 38 
U.S.C.A. § 5103A(c)(4).  In this case, however, there is no 
evidence linking the veteran's claimed hearing loss to 
service and no reasonable possibility that a VA examination 
would result in findings favorable to the veteran.  
Accordingly, the Board finds that an etiology opinion is not 
"necessary."  See generally Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003).


The Court has consistently held that service connection may 
not be predicated on lay assertions of medical causation.  
See Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  In the 
present case, the veteran has not been shown to possess the 
requisite medical training, expertise, or credentials needed 
to render either a diagnosis or a competent opinion as to 
medical causation.  Accordingly, his lay opinion does not 
constitute competent medical evidence and lacks probative 
value as to the matter of medical diagnoses and causation.  
See also Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a 
veteran is competent to report that on which he or she has 
personal knowledge); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992) (a veteran is not competent to offer opinions on 
medical diagnosis or causation). 

Overall, the preponderance of the evidence is against the 
veteran's claim of service connection for hearing loss, and 
this claim must be denied.

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).

IV.  Right Knee Condition

The service medical records fail to show treatment for a 
chronic right knee condition while in service.  Further, 
there is no documentation of any complaints related to a 
chronic right knee condition in service or within the one 
year presumptive period following separation from service.

Subsequent to service, the first medical evidence of right 
knee pain occurred in August 2003-nearly 13 years after 
service.  The private doctor opined that the veteran suffered 
from degenerative changes in his right knee.  Right knee pain 
was also noted in May 2004.  The private doctor noted that 
there was no joint effusion in the right knee and that the 
benign ossification was present when compared to the patella.  
He noted that there was no significant arthropathy or acute 
bone or joint abnormality.  Right knee pain was noted again 
in April 2005, which mentions, in a conclusory manner, that 
the veteran had some recurrent knee problems for which he had 
an evaluation.

In November 2005, the veteran reported to the VAMC that he 
had intermittent knee pain.  In June 2005, the examiner 
rendered an impression of bursitis.  The doctor noted that 
the "knee pain was worse on the right without a known 
etiology or quantifiable chronicity."  

The Board has reviewed all of the above medical records but 
finds no evidence suggesting that a knee disorder was 
manifested during service.

Absent any evidence of a causal link between a right knee 
disorder and service, the Board finds that a VA examination 
addressing the nature and etiology of the vetearn's 
claimed disorder is not "necessary" under 38 U.S.C.A. 
§ 5103A(d), as there exists no reasonable possibility that 
such examination would result in favorable findings.  See 
generally Wells v. Principi, supra.
 
The only evidence of record supporting the veteran's claim is 
his own lay opinion as to the cause of the right knee 
disability.  The veteran, however, has not been shown to 
possess the requisite medical training or credentials needed 
to render a diagnosis or a competent opinion as to medical 
causation. 
 
Accordingly, his lay opinion does not constitute medical 
evidence and lacks probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. at 494-95.  
 
Overall, the preponderance of the evidence is against the 
veteran's claim of service connection for a right knee 
disability, and this appeal must be denied. 
 
In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. at 55. 


ORDER

Entitlement to service connection for hearing loss is denied.

Entitlement to service connection for a right knee disability 
is denied.


REMAND

The veteran also seeks service connection for tinnitus, a 
lower back disability, and skin disease.  

The Board observes that the Court has determined that, for 
tinnitus, the veteran is competent to present evidence of 
continuity of symptomatology.  See Charles v. Principi, 16 
Vet. App. 370, 374-75 (2002).  

Given that the veteran's lay statements raise the possibility 
of a causal relationship between his claimed disorder for 
tinnitus and service, the Board finds that a VA examination 
addressing the veteran's claim is "necessary" pursuant to 
38 U.S.C.A. § 5103A(d).  

With regard to the lower back disability, service medical 
records for June and August 1976 indicate that the veteran 
had right lower back discomfort.  In March 1977, the veteran 
had some back pain after shoveling rock.  A  December1979 
medical record showed treatment for a lower back condition.  
Specifically, the veteran was treated for prostatitis.  A 
separation exam could not be located in the service medical 
records.  
 
Subsequent to service, the veteran was seen at a private 
facility in January 2004 for complaints of low back pain 
after a motor vehicle accident that occurred earlier that 
month.  The private doctor opined that the lower back 
revealed no obvious deformity and that the veteran had full 
range of motion.  He noted that the there was tenderness to 
palpation in the lumbosacral paraspinal and mispinous area.  
He rendered a diagnosis of lower back strain with 
exacerbation of chronic lower back discomfort.

As for the skin disease, the service medical records noted a 
skin irritation due to shaving on the veteran's face in 
August 1973, September 1973, and July 1974.  An August 1976 
medical record also noted a skin rash but did not disclose 
location of the rash.  The service medical records also noted 
a rash in the pubic region in April 1973.  The veteran 
checked "yes" for skin diseases on the report of medical 
history dated February 1989 (less the one year from 
separation of service).

Subsequent to service, the veteran told the VAMC in June 2005 
that has suffers from an "intermittent" rash on his neck 
and back, which was alleviated by ointment. 

Given that the medical evidence raises the question of a 
lower back disability and skin disease of in-service onset, 
the Board finds that a further examination addressing the 
question of etiology is "necessary."  38 U.S.C.A. § 
5103A(d).

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
audiological examination, with the 
appropriate examiner, to determine the 
nature and etiology of his claimed 
tinnitus.  The veteran's claims file 
should be made available to the examiner 
prior to the examination, and the 
examiner is requested to review the 
entire claims file in conjunction with 
the examination.

All tests and studies deemed necessary by 
the examiner should be performed.  Based 
on a review of the claims file and the 
clinical findings of the examination, the 
examiner is requested to provide a 
diagnosis pertaining to the veteran's 
claimed tinnitus.  The examiner is also 
requested to offer an opinion as to 
whether it is at least as likely as not 
(e.g., a 50 percent or greater 
probability) that the tinnitus is 
etiologically related to the veteran's 
period of active service.

A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.

2.  The veteran should be afforded a VA 
spine examination, with an appropriate 
examiner, to determine the etiological 
relationship between the veteran's lower 
back disability and service.  The 
veteran's claims file should be made 
available to the examiner prior to the 
examination, and the examiner is 
requested to review the entire claims 
file in conjunction with the examination.  

All tests and studies deemed necessary by 
the examiner should be performed.  Based 
on a review of the claims file and the 
clinical findings of the examination, the 
examiner is requested to provide a 
diagnosis pertaining to the veteran's 
claimed lower back disability.  The 
examiner is also requested to offer an 
opinion as to whether it is at least as 
likely as not (e.g., a 50 percent or 
greater probability) that the lower back 
disability is etiologically related to 
the veteran's period of active service.

A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.

3.  The veteran should be afforded a VA 
skin examination, with an appropriate 
examiner, to determine the nature and 
etiology of his skin disease, if any, and 
service.  The veteran's claims file 
should be made available to the examiner 
prior to the examination, and the 
examiner is requested to review the 
entire claims file in conjunction with 
the examination.  

All tests and studies deemed necessary by 
the examiner should be performed.  Based 
on a review of the claims file and the 
clinical findings of the examination, the 
examiner is requested to provide a 
diagnosis pertaining to the veteran's 
claimed skin disease.  The examiner is 
also requested to offer an opinion as to 
whether it is at least as likely as not 
(e.g., a 50 percent or greater 
probability) that the skin disease, if  
present, is etiologically related to the 
veteran's period of active service.

A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.

4.  After completion of the above 
development, the veteran's claims of 
service connection for tinnitus, a lower 
back disability, and skin disease should 
be reajudicated.  If the determination of 
the claims remain adverse to the veteran, 
he and his representative should be 
furnished with a Supplemental Statement 
of the Case and given an opportunity to 
respond.

Then, if indicated, this case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on this matter.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999).



This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
by the United States Court of Appeals for Veterans Claims 
for additional development or other appropriate action must 
be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


